DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 02 November 2021), Claims 1-7, 9-12, 14-16, 18-24, 26-28, and 30 are pending.
Based on the current set of claims (Claims, 02 November 2021), Claims 1-7, 9-12, 14-16, 18-24, 26-28, and 30 are pending.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of Claims 1-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant’s arguments, with respect to claim(s) 1, 3, 8-9, 18, 20, 25-26, 30, and 14, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, 18, 20, 26, 30, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hellmark (US 6504863 B1; hereinafter referred to as “Hellmark”) in view of .
Regarding Claim 18, Hellmark discloses an apparatus for wireless communication at a user equipment (UE), comprising: 
a processor (Fig. 1A, Hellmark discloses a mobile comprising a processing unit), 
adjust, based at least in part on the at least one of the modulation and coding scheme or the number of layers, a resolution of bits (10:5-12 & Fig. 10B (1040), Hellmark discloses selecting, based upon a modulation format, a bit resolution), associated with the at least one uplink transmission (1:17-45, Hellmark discloses that the bit resolution can be employed in any type of communication between a base station and mobile station), input to a digital-to-analog converter (DAC) of the UE (10:5-12 & Fig. 10B (1050), Hellmark discloses that the bits are input into a digital-to-analog converter (DAC) of either a mobile station or a base station) or a transmission front end component (TxFE) of the UE (10:5-12 & Fig. 10B (1050), Hellmark discloses that the bits are input into a digital-to-analog converter (DAC) of either a mobile station or a base station.  Here, the DAC is correlated to a part of the transmission hardware) to adjust an effective number of bits (ENOB) supported associated with the DAC a number of bits (NOB) associated with the TxFE, respectively (10:5-12 & Fig. 10B (1050), Hellmark discloses that the bit resolution is associated to the DAC of either a mobile station or a base station); and 
transmit the at least one uplink transmission according to the adjusted ENOB or NOB  (10:5-12 & Fig. 10B (1050), Hellmark transmitting, by one of a mobile station or base station to a base station or mobile station  respectively, a transmission according to the bit resolution selected).
However, Hellmark does not disclose memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to receive a downlink control message indicating at least one of a modulation and coding scheme associated with at least one uplink transmission or a number of layers associated with the at least one uplink transmission.
Bae teaches memory in electronic communication with the processor (¶259-266 & Fig. 8, Bae discloses a user equipment comprising a memory 822 coupled to the processor 821), and instructions stored in the memory and executable by the processor (¶271-272 & ¶259-266 & Fig. 8, Bae discloses that software code can be stored on memory for execution by a processor) to cause the apparatus to:
receive a downlink control message (¶223 & Fig. 6 (S610), Bae discloses receiving, by a user equipment (UE) from a base station (BS), downlink control information (DCI).  Examiner correlates downlink control information to "a downlink control message") indicating at least one of a modulation and coding scheme associated with at least one uplink transmission (¶225 & Fig. 6 (S610), Bae discloses that the DCI comprises modulation and coding information) or a number of layers associated with the at least one uplink transmission.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hellmark by requiring memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to receive a downlink control message indicating at least one of a modulation Bae, ¶23).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 18.
Regarding Claim 20, Hellmark in view of Bae discloses the apparatus of claim 18.
Hellmark further discloses reduce a first resolution of bits input to the DAC to reduce the ENOB or reduce a second resolution of bits input to the TxFE to reduce the NOB (10:5-12 & Fig. 10B (1040), Hellmark discloses reducing or increasing, based upon a modulation format, a bit resolution).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 20.
Regarding Claim 26, Hellmark in view of Bae discloses the apparatus of claim 18.
Bae further teaches the instructions to receive the downlink control message are executable by the processor to cause the apparatus to receive downlink control information indicating the at least one of the modulation and coding scheme or the number of layers (¶225 & Fig. 6 (S610), Bae discloses that the DCI comprises modulation and coding information).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hellmark by requiring that the instructions to receive the downlink control message are executable by the processor to cause the apparatus to receive downlink control information indicating the at least one of the modulation and coding scheme or the number of layers as taught by Bae because maintaining the same modulation and coding scheme table and transport block size improves wireless transmission (Bae, ¶23).

Regarding Claim 30, Hellmark discloses an apparatus for wireless communication at a base station, comprising: 
a processor (Fig. 1A, Hellmark discloses a control and processing unit), wherein the at least one of the modulation and coding scheme or the number of layers indicates to adjust a resolution of bits (10:5-12 & Fig. 10B (1040), Hellmark discloses a modulation format indicates, to the mobile device, a bit resolution), associated with the at least one uplink transmission (1:17-45, Hellmark discloses that the bit resolution can be employed in any type of communication between a base station and mobile station), input to a digital-to-analog converter (DAC) of the UE (10:5-12 & Fig. 10B (1050), Hellmark discloses that the bits are input into a digital-to-analog converter (DAC) of either a mobile station or a base station) or a transmission front end component (TxFE) of the UE (10:5-12 & Fig. 10B (1050), Hellmark discloses that the bits are input into a digital-to-analog converter (DAC) of either a mobile station or a base station.  Here, the DAC is correlated to a part of the transmission hardware) to adjust an effective number of bits (ENOB) associated with the DAC or a number of bits (NOB) associated with the TxFE, respectively (10:5-12 & Fig. 10B (1050), Hellmark discloses that the bit resolution is associated to the DAC of either a mobile station or a base station); and 
receive, from the UE, the at least one uplink transmission based at least in part on the at least one of the modulation and coding scheme or the number of layers indicating to adjust the resolution of bits (10:5-12 & Fig. 10B (1050), Hellmark receiving, by one of a mobile station or base station to a base station or mobile station respectively, a transmission according to the bit resolution selected).

Bae teaches memory (¶259-266 & Fig. 8, Bae discloses a base station comprising memory 812) in electronic communication with the processor (¶259-266 & Fig. 8, Bae discloses that the memory 812 coupled to the processor 811), and instructions stored in the memory and executable by the processor to cause the apparatus to: 
establish a communication link with a user equipment (UE) (¶223 & Fig. 6 (S610), Bae discloses establishing, between a base station and a user equipment (UE), communication in order to transmit downlink control information and receive uplink transport blocks); 
transmit, to the UE, a downlink control message (¶223 & Fig. 6 (S610), Bae discloses receiving, by a user equipment (UE) from a base station (BS), downlink control information (DCI).  Examiner correlates downlink control information to "a downlink control message") comprising at least one of a modulation and coding scheme associated with at least one uplink transmission (¶225 & Fig. 6 (S610), Bae discloses that the DCI comprises modulation and coding information) or a number of layers associated with the at least one uplink transmission.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hellmark by requiring that memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to Bae, ¶23).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 30.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hellmark in view of Bae in further view of Islam et al. (US 20190246378 A1; hereinafter referred to as “Islam”).
Regarding Claim 15, Hellmark in view of Bae discloses the method of claim 14.
However, Hellmark in view of Bae does not disclose determining that a signal to noise ratio (SNR) associated with a transmission of the UE is above a threshold amount; and transmitting the downlink control message based at least in part on the determining.
Islam teaches determining that a signal to noise ratio (SNR) associated with a transmission of the UE is above a threshold amount (¶109, Islam teaches determining, by a base station (BS), a signal to noise ratio (SNR) measurement is above a threshold associated with the transmission of feedback by the user equipment (UE)); and transmitting the downlink control message based at least in part on the determining (¶109, Islam teaches transmitting, by the BS to the UE, a downlink control information of a certain type based on determining whether the SNR measurement is above a threshold or below the threshold).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hellmark in view of Bae by determining that a signal to noise ratio Islam, Abstract).

Allowable Subject Matter
Claims 2, 4-7, 10-13, 16, 19, 21-24, and 27-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC NOWLIN/Examiner, Art Unit 2474